internal_revenue_service department of the treasury index numbers dc washington person to contact telephone number refer reply to cc intl br2 plr-108866-98 date november nov l t u o t o n t i i d k d o h t c e k e m s n this is in reply to your date request for a ruling to allow a to make a retroactive election under sec_1_1295-3t of additional information was submitted the income_tax regulations on july and date ruling requested a requests the consent of the commissioner of internal revenue to make a retroactive election to treat stock owned by a as stock ina in b qualified_electing_fund qef succeeding year that a owned stock in a passive_foreign_investment_company pfic for the first taxable_year and each b facts a is a publicly-traded widely-held corporation a uses the accrual_method of accounting with a taxable_year ending december a purchased percent of the stock of on or around may a pfic b cc intl plr-108866-98 assuming b was a pfic for the taxable_year the first a pedigreed_qef taxable_year during which a owned stock in b election would have had to have been made with respect to a's interest in b by september the consolidated federal_income_tax return that included a the extended due_date for for all affected years c has served as independent c has prepared all federal_income_tax returns in connection with such audit the tax department at c performed a financial statement audit of a accountants for a for its taxable_year more than six months before the filing of the consolidated federal_income_tax return that included a c reviewed a's tax position and was aware in that a had invested in b that included a for all years after independent accountants c has been responsible for providing to advice to a on various tax matters advise it as to the consequences of making and failing to make all available elections on a's federal_income_tax returns from and including the taxable_year department c therefore has been responsible for ensuring that a is fully informed of the consequences of alternative_tax reporting positions a has fully relied on c a has never had a tax in its role as c was aware that a and the other shareholders in b had in entered into a joint_venture agreement to purchase b addition c was aware that b was a foreign_corporation that most likely would not be operating a license or otherwise engaged in an active trade_or_business for a period of years subsequent to a's first purchase of required to contribute cash to b prior to the commencement of active trade_or_business consider making a qef election or the effect of making or failing to make tax_return that included a for the taxable_year unaware of the existence of the pfic provisions of the code and was not apprised of such provisions by c after c reviewed the tax_return or prepared the subsequent years' c was also aware that a would be an c did not advise a that it should c reviewed the federal income such election tax returns b stock a was in date a asked c to review a's federal_income_tax returns to see what a's investment in b a that no qef elections had been made if any elections were made with respect to after reviewing the tax returns c informed as a result of making a retroactive qef election a will include in income the following amounts of deemed distributions based on a's pro_rata share of b's earnings_and_profits dollar_figures st su cc intl plr-108866-98 a sv sw dollar_figure dollar_figure in calendar_year a was a member_of_an_affiliated_group that filed a consolidated federal_income_tax return consolidated tax_return reflected current_year taxable_income which was completely offset by tax loss carryforwards for regular_tax purposes was limited to increase in amt income of due of for amt purposes the loss carryforward utilized an percent of the tentative amt income thus dollar_figures results in an increase in amt tax dollar_figurex this thus to the deemed_distribution of pfic earnings for to in a had a consolidated_net_operating_loss the deemed distributions for those years reduces would have been reflected on a's consolidated tax returns each year nol a's consolidated nol carryforward by an aggregate amount of in a had taxable_income which has been completely offset by a combination of loss carryforwards from to and a loss carryback from a's taxable from the deemed distributions for to income prior to any nol_carryback is increased by dollar_figurey resulting in satisfied in full by a's nol carrybacks from owes interest on dollar_figurey from the due_date without extensions of a's federal_income_tax return to the date that the deficiency was satisfied by the nol_carryback from taxable_year furthermore a's nol carryforward should be reduced by dollar_figurey represented that on its federal_income_tax return it has reduced its nol carryforward by sy the deficiency would have been however a a result of the reduction in a's nol's a deficiency for that year a has sy as the affiliated_group that included a in calendar_year had a consolidated tax loss in income in carryforward completely offset its taxable_income in and the tax loss carryforward was completely utilized dollar_figures increase in thus the affiliated group's taxable_income and an increase in the group's tax for of of nol reduction in results in a the affiliated group's tax loss and consolidated taxable in the dollar_figures and dollar_figurez law and analysis sec_1295 provides that any pfic shall be treated as qef with respect to the taxpayer if taxpayer under sec_1295 applies to such company for the taxable_year and secretary may prescribe for purposes of determining the ordinary_earnings and net_capital_gain of such company the company complies with such requirements as the and otherwise an election by the a cc intl plr-108866-98 sec_1295 b carrying out the purposes of subpart b provides that a taxpayer may make an election with respect to any pfic for any taxable_year of the taxpayer states that an election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return of the tax imposed by this chapter for such taxable_year regulations such an election may be made later than as required in the preceding sentence where the taxpayer reasonably believed that the company was not a pfic to the extent provided in sec_1295 b sec_1_1295-3t allows a shareholder of a pfic to make a retroactive sec_1295 election where the shareholder reasonably believed that the foreign_corporation was not a pfic or the shareholder demonstrates that it reasonably relied on the advice of a qualified_tax professional sec_1_1295-3t provides two sets of rules for making a the first set of rules allow a shareholder a pfic that meets certain conditions to make a retroactive retroactive election of election without obtaining the consent of the commissioner sec_1_1295-3t c - election retroactive election only after the shareholder has obtained the commissioner's consent sec_1_1295-3t f the second set of rules allows a shareholder to make a a has not met the conditions for this e the commissioner will grant relief under sec_1_1295-3t f if the first requirement is that a pfic or failed to advise the shareholder of the four requirements are satisfied the shareholder reasonably relied on a qualified_tax professional that is the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as consequences of making or failing to make the shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or ryeasonably should have known pfic and the availability of reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect to the ownership of shares of access to all relevant facts and circumstances a foreign_corporation or did not have that the foreign_corporation was a sec_1295 election or knew or sec_1295 election a a a relied on c a qualified_tax professional for all its advice on various tax matters including the consequences of making or failing to make all available elections including the a never sec_1295 oef election on a's federal_income_tax returns had a tax department have known availability of that b was a pfic or that a could make a finally c did not inform a thus that b was a pfic nor did a know about the nor should it reasonably a did not know sec_1295 election sec_1295 election a cc intl plr-108866-98 a reasonably relied on a qualified_tax professional and has satisfied the first requirement the second requirement of sec_1_1295-3t f is that granting under sec_1_1295-3t f i the interests of the than the shareholder would have had if the shareholder consent not prejudice the interests of the united_states government u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount had made the sec_1295 election by the election due_date value of money is taken into account for purposes of this because an aggregate federal_income_tax liability computation plus interest in each case of constitutes a de_minimis amount of tax_liability because a has agreed to pay interest on the dollar_figurey amount for the taxable and because a has reduced its nol carryforward by dollar_figurey year interests of the u s government will not be prejudiced by allowing a to make a retroactive sec_1295 election dollar_figurex of amt and dollar_figurez of regular_tax the time the the third requirement for a special consent election is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the a has made corporation for any taxable_year of the shareholder its special consent election request before the issue was raised on audit and therefore has satisfied the third requirement the fourth and final requirement for a special consent election is that the procedural requirements set forth in sec_1_1295-3t f must be met requirements set forth in inform a of by a sec_1_1295-3t f a therefore has met the procedural requirements of affidavits meeting the sec_1_1295-3t f as its need to make a qef election have been submitted to c's failure to conclusion a has satisfied the requirements of a special consent consent will therefore be granted allowing a to make a election retroactive election under sec_1_1295-3t f provided that the requirements of in order to meet those requirements a must file amended returns for all open years to reflect the making of the qef election including paying interest on the deficiency that results in a's taxable_year furthermore a has already reduced its nols by dollar_figurey on its federal_income_tax return sec_1_1295-3t g are met the rulings contained in this letter are based upon information and representations submitted by the taxpayer and cc intl plr-108866-98 accompanied by a penalty of perjury statement executed by an appropriate party material submitted in support of the request for rulings it subject_to verification on examination while this office has not verified any of the is a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it of the code provides that it may not be used sec_6110 or cited as precedent sincerely yi hilif l garlett senior technical reviewer international
